 413311 NLRB No. 43DIMUCCI CONSTRUCTION CO.1The Respondents has requested oral argument. The request is de-nied as the record, exceptions, and briefs adequately present the
issues and the positions of the parties.2The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.The Respondents contend, inter alia, that the judge's conduct ofthe hearing and his findings are tainted with bias, hostility, and prej-
udice against the Respondents. We find these allegations to be with-
out merit. On our full review of the record and the decision of the
judge, we perceive no evidence that he prejudged the case, made
prejudicial rulings, or demonstrated bias, hostility, or prejudice
against the Respondents counsel or their witnesses. We further find
no evidence of partiality in the judge's analysis and discussion of
the evidence in his findings.1All dates are in 1990 unless otherwise indicated.DiMucci Construction Co., Wheeling ConstructionCo., and Semi Builders, Inc., Joint Employers
and International Union of Operating Engi-neers Local 150, AFL±CIO. Cases 13±CA±28930, 13±CA±29294, and 13±CA±29659May 28, 1993DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn April 9, 1992, Administrative Law Judge Leon-ard M. Wagman issued the attached decision. The Re-
spondents filed exceptions, a supporting brief, a re-
sponse to the General Counsel's answer to the Re-
spondents' exceptions, and a request for oral argu-
ment.1The General Counsel filed an answer to the Re-spondents' exceptions. The Charging Party filed cross-
exceptions with a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondents, DiMucci Construction
Co., Palatine, Illinois, Wheeling Construction Co., Pal-
atine, Illinois, and Semi Builders, Inc., Chicago, Illi-
nois, their officers, agents, successors, and assigns,
shall take the action set forth in the Order.Ann L. Crane. Esq., for the General Counsel.Gerard C. Smetana and Eugene G. Bruno, Esq. (Richman,Lawrence, Mann, Greene and Smetana), of Chicago, Illi-nois, for Respondent DiMucci Construction Co.David E. Goodrich and James V. Daffada, Esqs. (Goodrichand Daffada), of Naperville, Illinois, for RespondentWheeling Construction Co.Robert G. Prorak, Esq., of Chicago, Illinois, for RespondentSemi Builders, Inc.Louis Sigman. Esq. (Baum and Sigman, Ltd.), of Chicago, Il-linois, for the Charging Party.DECISIONSTATEMENTOFTHE
CASELEONARDM. WAGMAN, Administrative Law Judge. Thiscase was tried at Chicago, Illinois, on February 19 and 20,
April 2, 3, and 4, May 13, 14, 16, and 17, and June 3, 1991.
On a charge filed by the Charging Party, International Union
of Operating Engineers, Local 150, AFL±CIO (the Union),
on September 20, 1989, a first amended charge filed by the
Union on September 21, 1989, and a second amended cbarge
filed by the Union on November 6, 1989, the Acting Re-
gional Director for Region 13 issued a complaint in Case
13±CA±28930 on November 24, 1989, which the Regional
Director for Region 13 withdrew on December 21, 1989.
Also on December 21, 1989, the Regional Director issued a
new complaint in the same case, alleging that Respondents
DiMucci and Wheeling were joint employers, and had vio-lated Section 8(a)(1) and (3) of the National Labor Relations
Act (29 U.S.C. §151, et seq.) (the Act), by promising bene-

fits, threatening economic reprisals, creating the impression
of surveillance, creating the impression that employee orga-
nizing efforts were futile, and by discharging employees Fred
Beery and Russell Stone.On the Union's further charge filed in Case 13±CA±29294on February 21, 1990,1the Regional Director issued a furthercomplaint on April 4. This complaint alleged that DiMucci
and Wheeling, as joint employers, had violated Section
8(a)(3) and (1) of the Act, by failing to recall employees
Tom Sumrall and Larry Cederstrom from layoff. By her
order of April 4, the Regional Director consolidated Cases
13±CA±28930 and 13±CA±29294.On April 5, the Regional Director issued an amended com-plaint in Case 13±CA±28930, alleging that Respondents
DiMucci and Wheeling had committed additional violations
of Section 8(a)(1) of the Act by granting wage increases to
their employees, threatening them with economic reprisals,
including layoff and discharge, interrogating employees re-
garding their union or protected concerted activities, promis-
ing benefits to discourage union activity, creating the impres-
sion that employees' union activities were under surveillance,
and by creating the impression among their employees that
their organizing efforts would be futile.On May 22, the Acting Regional Director for Region 13approved an informal settlement between the Union,
DiMucci, and Wheeling to resolve consolidated Cases 13±
CA±28930 and 13±CA±29294. However, on the Union's
charge filed on August 15 and its first amended charge filed
on November 7, against DiMucci and Wheeling, and a third
Respondent, Semi Builders, Inc. (Semi), the Regional Direc-
tor, on November 28, set aside the settlement agreement, re-
issued the complaints in Cases 13±CA±28930 and 13±CA±
29294, issued a complaint in Case 13±CA±29659, and con- 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Counsel for the General Counsel's motion to correct the tran-script of the hearing held in these cases is granted. Accordingly, cer-
tain errors in the transcript are noted and corrected.solidated all three cases. The complaint in Case 13±CA±29659 alleged that DiMucci and Wheeling had violated the
settlement agreement and Section 8(a)(3) and (1) of the Act,
since on or about April 30, by failing to recall employees
Tom Sumrall, Larry Cederstrom, Fred Beery, and Russell
Stone from layoff.DiMucci and Wheeling, by their original answers in Cases13±CA±28930, 13±CA±29294, and 13±CA±29659 denied
committing the alleged unfair labor practices and violating
the settlement agreement. On February 21, 1991, DiMucci
and Wheeling filed amended answers admitting all the alle-
gations in Cases 13±CA±28930 and 13±CA±29294, but only
for the purpose of litigating the issues raised in Case 13±
CA±29659. By its answer, Semi denied committing the un-
fair labor practices alleged in Case 13±CA±29659.On the entire record, including my observation of the wit-nesses' demeanor, and after considering the briefs2filed bythe General Counsel, the Union, and the Respondents, I
make the followingFINDINGSOF
FACTI. JURISDICTIONDiMucci Construction Co., a corporation, with an officeand place of business at Palatine, Illinois, engages in the con-
struction business as a general contractor. During 1990,
DiMucci, in the course and conduct of its construction busi-
ness, purchased and received at its Palatine facility products,
goods, and materials valued in excess of $50,000 directly
from points outside the State of Illinois.Wheeling Construction Co., a corporation with an officeand place of business at Palatine, Illinois, engages in the con-
struction business as a subcontractor. During 1990, Wheel-
ing, in the course and conduct of its construction business,
purchased and received at its Palatine facility products,
goods, and materials valued in excess of $50,000 from other
enterprises, including DiMucci, located within Illinois, each
of which other enterprises had received those products,
goods, and materials directly from points outside of Illinois.At all times material to these cases, DiMucci has adminis-tered a common labor policy with Wheeling for Wheeling's
employees. At all times material to these cases, DiMucci and
Wheeling have been joint employers of Wheeling's employ-
ees. I find from the foregoing admitted facts, including the
commerce data, that both DiMucci and Wheeling are joint
employers engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.Semi Builders, Inc., a corporation, with an office and placeof business at Chicago, Illinois, engages in the construction
business as a subcontractor. During 1990, Semi, in the course
and conduct of its construction business, purchased and re-
ceived at its Chicago facility products, goods, and materials
valued in excess of $50,000 directly from other enterprises,
including DiMucci, located within Illinois, each of which
other enterprises has received these products, goods, and ma-
terials directly from points outside Illinois. I find from these
admitted facts that Semi is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) of theAct.II. THELABORORGANIZATIONINVOLVED
The Respondents admitted, and I find, that InternationalUnion of Operating Engineers, Local 150, AFL±CIO is a
labor organization within the meaning of Section 2(5) of the
Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. DiMucci's and Wheeling's Affirmative DefensesIn their pleadings, DiMucci and Wheeling contended thatthe Regional Director lacked authority to enforce the settle-
ment agreement in Cases 13±CA±28930 and 13±CA±29294
on the grounds that its provisions included an unlawful re-
straint of trade, that the Board's remedial authority under the
Act does not include restricting DiMucci ``from going in or
out of business,'' and ``that there can be no breach of a set-
tlement agreement when there is no independent violation
subsequent to the filing of the agreement of any actionable
breach of Section 8(a).'' At the hearing, I rejected these con-
tentions. However, DiMucci has renewed these contentions
in the Respondents' posthearing brief. I see no reason to
change my ruling.In an effort to resolve the alleged violations of Section8(a)(1) and (3) of the Act as recited in Cases 13±CA±28930
and 13±CA±29294, the Acting Regional Director approved
an informal settlement between Respondents DiMucci and
Wheeling and the Union on May 22. The agreement required
that DiMucci and Wheeling post an appended notice to em-
ployees and make whole alleged discriminatees Stone,
Sumrall, Beery, and Cederstrom, but did not provide a rein-
statement remedy. Instead, the settlement agreement, which
DiMucci and Wheeling executed on May 7, contained the
following:DiMucci Construction Co. and Wheeling Construc-tion Co., their officers, directors, and agents, are not
presently involved in and will not go back into the ex-
cavating and sewer conmtruction business for 18
months from the Date of Approval of the Agreement by
the Regional Dirsctor.DiMucci Construction Co., and Wheeling Construc-tion Co., their officers, directors, and agents, will not
for said 18 months subcontract or contract for excavat-
ing or sewer construction work with any employer that
is a joint employer with either DiMucci Construction
Co. and/or Wheeling Construction Co.The notice to employees appended to and referred to in thesettlement agreement declared in pertinent part:WEWILLNOT
refuse to recall our employees fromlayoff because of their union or protected activities.....
WEWILL
offer preferential hire to Russell Stone,Fred Beery, Tommy Sumrall, and Larry Cederstrom to
their former positions, or if their former positions no
longer exist, to substantially equivalent positions, with-
out prejudice, if DiMucci Construction Co. and/or
Wheeling Construction Co., jointly or severably, go 415DIMUCCI CONSTRUCTION CO.back into the business of being an excavating or sewercontractor within the next 18 months from the date of
the Regional Director's approval of this Settlement
Agreement.On May 14, 1991, at the hearing before me, DiMucci, byits lead counsel, agreed that at the time of the settlement, it
had represented that it was no longer doing excavating and
sewer construction work and that it had asserted that dis-
continuance as ground for not offering reinstatement to the
alleged discriminatees. (Tr. 953±957.) There is no showing
that the Regional Director, the Acting Regional Director,
who approved the informal settlement, or anyone connected
with the Board, ordered or required DiMucci or Wheeling to
discontinue either their excavating or their sewer construction
business. Instead, I find that Wheeling and DiMucci asserted
this change in their construction operations as an explanation
for their declining to reinstate any of the four alleged
discriminatees. Accordingly, I further find no factual basis
for DiMucci's insistence that the Regional Director or the
Board has ordered it to abandon the excavating business for
18 months.Nor do I find that the Regional Director abused her discre-tion and exceeded her authority by setting aside the settle-
ment in Cases 13±CA±28930 and 13±CA±29294, reissuing
the complaints in those cases, and issuing the complaint in
Case 13±CA±29659. Instead, I find that under well-estab-
lished Board doctrine, the Regional Director's actions were
justified.The Court, in Wallace Corp. v. NLRB, 323 U.S. 248, 254±255 (1944), noting the strong policy favoring the settlement
of unfair labor practice cases, approved the Board's policy
of setting aside settlement agreements which it had pre-
viously approved ``where subsequent events have dem-
onstrated that efforts at adjustment have failed to accomplish
their purpose, or where there has been a subsequent unfair
labor practice.'' In those circumstances, the Board is ``justi-
fied in considering evidence as to the [respondent's] conduct
both before and after the settlement.'' Id. Consistent with the
policy approved in Wallace, the Board sets aside settlementswhere it finds a breach of the agreement or subsequent unfair
labor practices by the parties to the agreement. E.g., MiddleEarth Graphics, 283 NLRB 1049, 1059 (1987).Here, the Regional Director, has investigated the Union'scharge and amended charge in Case 13±CA±29659, alleging
that DiMucci and Wheeling had violated the settlement
agreement by engaging in the excavation and sewer construc-
tion business and failing to offer reemployment to the al-
leged discriminatees in Cases 13±CA±28930 and 13±CA±
29294, and had also violated Section 8(a)(3) and (1) of the
Act by failing to recall the alleged discriminatees. Having
satisfied herself that there was merit in the Union's allega-
tions, the Regional Director, on November 28, issued a com-
plaint in Case 13±CA±29659, alleging, inter alia, that
DiMucci and Wheeling had, since on or about April 30, vio-
lated the settlement agreement and Section 8(a)(3) and (1) of
the Act, as charged by the Union. I find that the Regional
Director's action followed Board policy and was within her
discretion. Soule Glass & Glazing Co. v. NLRB, 652 F.2d1055, 1109 (1st Cir. 1981).B. DiMucci's and Wheeling's AdmissionsOn February 20, 1991, DiMucci and Wheeling, by theiramended answers in these cases, admitted all the violations
of the Act alleged in the complaints in Cases 13±CA±8930
and 13±CA±29294, but only for the purpose of litigating and
deciding the issues raised by the pleadings in Case 13±CA±
29659. Based on these admissions, I make the following
findings of fact.1. Supervisors and agentsThe following persons are supervisors within the meaningof Section 2(11) of the Act, and agents of their respective
employers within the meaning of Section 2(13) of the Act:Anthony P. DiMucciÐSecretary Treasurer of DiMucciThomas J. GiminoÐPresident, Secretary-Treasurer, Di-rector and Registered Agent of WheelingRonald DunbarÐGeneral Superintendent of Wheeling
Al ByeÐManager, Wheeling
Cliff GordonÐChief Mechanic, Wheeling
Salvatore DiMucciÐPresident of DiMucci
Robert DiMucciÐVice-President of DiMucci
Bill RomanoÐProject Superintendent, Wheeling2. Interference, restraint, and coercionI find that by the following conduct, DiMucci and Wheel-ing violated Section 8(a)(1) of the Act:(a) On or about August 2, 1989, acting through GeneralSuperintendent Ronald Dunbar, at their Mount Prospect
Commons construction site: (1) promised benefits of a wage
increase and of a wage incentive program to their employees
to discourage union support; (2) threatened their employees
with loss of jobs for engaging in union or protected con-
certed activity; (3) created the impression among the employ-
ees that their union activities were under surveillance; (4)
created the impression among the employees that any attempt
to unionize would be futile.(b) Since on or about July 31, 1989, Wheeling has grantedwage increases to employees to discourage union activity.(c) On or about August 2, 1989, acting through RonaldDunbar, at their Lake Zurich construction site: (1) asked em-
ployees whether they had signed a union card; (2) impliedly
threatened employees with discharge because they engaged
in union activity; (3) created the impression among employ-
ees that any attempt to unionize would be futile.(d) On or about August 1 or 2, 1989, acting through Ron-ald Dunbar, threatened employees with discharge for engag-
ing in union or protected concerted activities.(e) On or about August 2, 1989, acting through RonaldDunbar, in a parking lot near their Mount Prospect Commons
construction site, interrogated employees as to their union or
protected concerted activities.(f) In early August 1989, acting through Bill Romano, ina parking lot adjacent to their Mount Prospect Commons
construction site, threatened that employees would be dis-
charged for engaging in union or protected activities.(g) In early August 1989, acting through Cliff Gordon, atits Mount Prospect Commons construction site, threatened
that employees would be discharged for engaging in union
or protected concerted activities. 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Semi, in its answer to the complaint in Case 13±CA±29659, ad-mitted that ``Pete'' Camaci is Semi's manager. The record shows
that Pietro Camaci is also known as ``Pete.'' Pietro's daughter, Vita
Camaci, a Semi employee, credibly testified that her father is ``the
manager of Semi Builders.'' Pietro testified that he is a consultant
to Semi. However, his testimony regarding his function in Semi's
operations showed that he managed its day-to-day construction oper-
ations. Accordingly, I find that Pietro is Semi's manager.4In his testimony before me on April 2, 1991, Dunbar stated thatGino and Joe began working at DiMucci's sites in February. This
conflicted with Pete Camaci's testimony on April 2, 1991, that Gino
began working at a DiMucci site in March, and that Joe did not
begin working on the DiMucci sites until April or May. However,
as Dunbar seemed more certain of when and where Gino and Joe
had worked, I have credited his testimony regarding their employ-
ment on DiMucci's sites.(h) In early August 1989, acting through AnthonyDiMucci, at a public restaurant, near the Mount Prospect
Commons construction site: (1) threatened employees with
discharge for engaging in union or protected concerted activ-
ity; (2) created the impression among employees that any at-
tempt to unionize would be futile; (3) interrogated eaployees
as to their union sympathies and union activities.(i) In late August 1989, acting through Cliff Gordon, attheir Volo shop, threatened employees with discharge if they
engaged in union or protected concerted activities.(j) In August 1989, acting through Ronald Dunbar, interro-gated employees regarding their union or protected activity.(k) In early August 1989, acting through AnthonyDiMucci, at their construction site at Lake Zurich: (1) inter-
rogated employees as to their union sympathies and union
activities; (2) promised benefits of a wage increase and of a
wage incentive program to employees for the purpose of dis-
couraging union support; (3) threatened employees with lay-
off if they joined the Union; (4) created the impression
among employees that any attempt to unionize would be fu-
tile.(l) In late August 1989, acting through Ronald Dunbar, attheir Mount Prospect Commons construction site, threatened
employees with layoff if they joined the Union.(m) In mid-November 1989, acting through Bill Romano,at their Mount Prospect Commons construction site: (1) cre-
ated the impression among employees that their and other
employees' union activities were under surveillance; (2) cre-
ated the impression among employees that any attempts to
unionize would be futile.(n) In late November 1989, acting through Bill Romano,at their Mount Prospect Commons construction site, threat-
ened employees with discharge for engaging in union or pro-
tected concerted activities.(o) In late November or early December 1989, actingthrough Cliff Gordon and Bill Romano, at their Mount Pros-
pect Commons construction site, threatened employees with
reprisals for engaging in union or protected concerted activi-
ties.(p) On or about December 9, 1989, acting through BillRomano, at a public restaurant adjacent to their Mount Pros-
pect Commons construction site, threatened employees with
layoff for engaging in union or protected concerted activities.3. DiscriminationI find that DiMucci and Wheeling violated Section 8(a)(3)and (1) of the Act by discharging employees Fred Beery and
Russell Stone, respectively, on August 4 and 21, 1989, and
by failing to recall employees Tom Sumrall and Larry
Cederstrom from layoff since February 28, all because they
joined, supported, or assisted the Union, and engaged in con-
certed activities for the purpose of collective bargaining or
other mutual aid or protection, and in order to discourage
employees from engaging in such activities or other con-
certed activities for the purpose of collective bargaining or
other mutual aid or protection.C. Case 13±CA±296591. The factsIn late 1989 or January, Semi's manager, Pietro Camaci3and Wheeling's general superintendent, Ronald Dunbar, metat DiMucci's Braymore construction site and discussed an
opportunity for Semi to enter the excavation and sewer con-
struction business. Dunbar told Camaci that DiMucci wanted
to get out of that business when Camaci suggested that he
was interested in such work, Dunbar laughed and remarked
that Camaci knew nothing about the excavation business.
Camaci replied that he had done excavation in Italy. Dunbar
said he would talk to Camaci later.In February, General Superintendent Dunbar met Camaciand announced to him that DiMucci had to abandon the
sewer and excavating business. Dunbar offered Camaci the
opportunity to perform that work for DiMucci. At the same
time, Dunbar told Camaci that DiMucci would lease the nec-
essary equipment to Semi. In fact, the equipment lessor
would be Fish Lake Equipment Co., a partnership between
Anthony, who is the sole owner of DiMucci, and his brother,
Salvatore. In January, Fish Lake and Wheeling had executed
a similar leasing agreement. Attached to both agreements
were identical lists of equipment. During that same month,
Semi began performing excavation for DiMucci under an
oral agreement at the latter's Cedar Creek and Braymore
housing construction site.In mid-February, Semi employees Geno and Joe Bicari,Pete Camaci's cousins, who mere visiting from Italy, began
performing excavating work at DiMucci's Cedar Creek hous-
ing construction site. Later in the same month, they also
worked at DiMucci's Braymore housing construction site.4During the entire period marked by Geno and Joe Bicari'semployment at Braymore and Cedar Creek, Wheeling's gen-
eral superintendent, Dunbar, was in charge of daily oper-
ations at both sites. Dunbar dealt with Pete Camaci daily, re-
garding inspections and Dunbar's objectives on the job. Dun-
bar issued daily instructions to Semi's employees regarding
what they were to accomplish. If problems arose as to task
priorities, or if bad weather was predicted, Dunbar, using his
judgment and the authority which Pete Camaci had delegated
to him, reassigned Semi's employees and their equipment.Dunbar directed Geno and Joe Bicari on a daily basis. Hedid not instruct them in the operation of equipment. He did
tell them where he wanted them to work and what they were
to accomplish. When Dunbar experienced a language barrier 417DIMUCCI CONSTRUCTION CO.5I drew my findings regarding Dunbar's relationship with Semi'semployees and his authority over them from his testimony at the
hearing's session on April 2, 1991, and from Pete Camaci's testi-
mony at the session on April 3, 1991.Their testimony on and after May 16 substantially contradictedtheir earlier testimony. These changes occurred 3 days after I had
mentioned cases which discuss the characteristics of joint employer
relationships. I also noted that they gave their earlier testimony in
a full and forthright manner, providing details and manifesting an ea-
gerness to provide their best recollections regarding these topics. In
contrast, their later testimony consisted largely of responses to lead-
ing questions. At one point Semi's counsel asked Pete Camaci to de-
scribe how he supervised Semi's employees on DiMucci's sites, and
received the following halting response:When I went there, I talked to my guys, I see what they aredoing. If IÐsomething and tell them to pile theÐdirt here, I
give directions of what they got to do, how it goes and every-
thing else.This answer came after four attempts to elicit a description of PeteCamaci's daily supervisory routine. Camaci seemed troubled after
each attempt and finally provided the quoted brief response, which
came across as a hasty improvisation.6Where Dunbar's or Pete Camaci's testimony conflicted withWilt's, I have credited Wilt. I have also credited Wilt where his tes-
timony and Semi employee Jim Herron's disagreed. In those in-
stances in which Herron's testimony disagreed with Pete Camaci's
or Ron Dunbar's testimony, given prior to May 16, 1991, I have
credited Camaci or Dunbar. Of the four witnesses, Wilt impressed
me as the most forthright, and seemed to be providing his full recol-
lection. I have reached this assessment of Wilt's credibility despite
Ronald Dunbar's testimony suggesting that Wilt testified under pres-
sure from the Union. Thus, according to Ronald Dunbar's
uncontradicted and credible testimony, Wilt announced to Dunbar,
before testifying, that the Union had pressured him ``so much to tes-
tify that [he] had to testify for them.'' Dunbar also related that Wilt
said, ``It has got me sick inside.'' However, after this conversation,Wilt testified under oath, freely, and without any suggestion of du-
ress. I have discussed my credibility resolutions regarding Ronald
Dunbar's and Pete Camaci's testimony, above, in footnote 5. As for
Herron, I noted that on direct examination, DiMucci's counsel used
carefully worded leading questions to obtain answers helpful to the
Respondents' defense. I also noted that on cross-examination by
counsel for the General Counsel, Herron, at times, seemed reluctant
to provide information.7Wheeling's Braymore project manager, Roger M. Brock, initiallytestified on direct examination that beginning on June 1, his only
contact with Wilt was social. He also testified that he gave all in-
structions to Semi's employees through Pete Camaci. According to
Brock, even a change of priorities in tasks went through Pete
Camaci. He, Brock, would ``always get Pete right on the phone im-
mediately if he ever had changes.'' Brock's testimony did not square
with Pete Camaci's credited testimony before me on April 3, 1991,
to the effect that he, Pete, does not tell Wilt or Herron what to do
because Dunbar is authorized to supervise them. Later in his direct
testimony, in response to a leading question from DiMucci's coun-
sel, Brock denied that he had given any instruction to Wilt about
excavation work from May 1 to August. The source of the question,
its form and content, seriously impaired the probative value of
Brock's answer.Under cross-examination, Brock cast doubt on his credibility byhis reticence and reluctance to provide any information. He protested
that he could not remember an exact date and would not have an-
swered further, absent counsel's request for an approximate date. He
showed a similar reluctance when cross-examined about a conversa-
tion. He answered that he could not remember it word-for-word.
However, it was Brock's testimony that he could not recall anything
about Wilt's and Herron's excavation work or the machines they
used after June 1, which convinced me that he was not giving his
best recollection. Accordingly, where his testimony conflicts with
Dunbar's, Camaci's, or Wilt's credited testimony, I have rejected
Brock's testimony.with Geno or Joe, Pete Camaci, who is fluent in Italian, washis interpreter. There were at least six occasions during Feb-
ruary, March, and April, when Dunbar used Pete Camaci's
language skill to pass directions to Geno, Joe, or both. In
May, at Braymore, Dunbar used Pete Camaci as an inter-
preter to give detailed instructions to Geno and Joe regarding
engineering stakes, grades, and elevation.5Geno and Joe leftSemi's employment and returned to Italy in June or July.On April 30, DiMucci, as contractor, and Semi, as thesubcoutractor, executed a written agreement covering Cedar
Creek and Braymore, and providing, inter alia, that Semi was
responsible for performing the excavation work at those sites.
Anthony P. DiMucci signed for DiMucci and Peter Camaci
signed for Semi. The execution of this agreement did not sig-
nal any change in the manner in which Dunbar dealt withSemi and its employees.Neither the signatory employers nor Wheeling inviteddiscriminatees Sumrall, Cederstrom, Beery, or Stone to work
either under the oral agreement or under this written agree-
ment. Instead, Semi employed Geno and Joe Bicari, Jeffrey
Wilt, James Herron, Darwin Clark, and Richard Swider.According to Dunbar's credited testimony, on and afterApril 30, he was ``responsible for all the daily operations of
all new construction'' at Cedar Creek and Braymore. In the
course of his workday, Dunbar gave ``instructions to employ-
ees, subcontractors, just about anyone involved in a particu-
lar project or projects so that it can proceed in a timely fash-
ion.'' Dunbar gave instructions to ``[e]mployees of Wheel-
ing, employees of subcontractors, subcontractors themselves.
Anybody and everybody involved in the building of a
project.''I also find from Dunbar's credited testimony that beforeand after April 30, his instructions to Semi's employees re-
lated to daily work assignments. Such instructions addressed
to individual employees pertained to what Dunbar wanted
``to accomplish today.'' He moved Semi's employees fron
one phase of work to another ``to accommodate something
so we are not caught in wet weather or freezing weather.''
Dunbar admitted that in carrying out his responsibilities after
April 30, he gave instructions on a daily basis to Semi em-ployees ``Jeffrey Wilt, Jim Herron, and Darwin.'' All threewere equipment operators engaged in excavating work.Jeffrey Wilt's credited testimony6showed Dunbar's andWheeling's supervisory control over the daily tasking of
Semi's employees. Wilt, who was a Wheeling employee
from March 1986 until May 31, operated heavy equipment,
doing excavating at the Braymore and Cedar Creek sites.
During that period, Dunbar and other Wheeling supervisors
directed his work. They told him which site to work at, and
gave him work assignments. After May 31, when Wilt first
noticed that Semi was issuing his paychecks, Wilt experi-
enced no change in either his work or in his supervision.7As of the hearing in these cases, Pete Camaci had never
given Wilt any instructions regarding his work.I also find from Wilt's testimony and the relevant docu-ments received in evidence that Wheeling treated Semi's ex-
Wheeling employees as if they had not left Wheeling. Thus, 418DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
in August, when Wilt needed some time off because of aninjury, he told Wheeling's chief mechanic, Cliff Gordon,
who said he would pass the message on to Dunbar. Later in
the month, when Wilt sought to return to work, Dunbar in-
structed him to furnish a doctor's release. On returning to
work, Wilt handed the release to Dunbar, who accepted it.On another occasion in August, Dunbar told Wilt that hewas granting a $1 hourly wage increase to Wilt. This wage
increase was reflected in a payroll check which Semi issued
to Wilt for the week ending September 7.2. Analysis and conclusionsThe decisive issue in these cases is whether DiMucci andWheeling have been, since February, joint employers of
Semi's excavation employees. The Court, in Boire v. Grey-hound Corp., 376 U.S. 473, 481 (1964), set forth the stand-ard applicable to the resolution of this issue. Under this
teaching, the question of whether a respondent qualifies as
a ``joint employer'' is one of fact and requires an examina-
tion into whether an employer who is claimed to be a ``joint
employer'' ``possessed sufficient control over the work of
the employees to qualify as a `joint employer' with [the ac-
tual employer].'' 376 U.S. at 481. Accord: Browning-FerrisIndustries, 259 NLRB 148, 150 (1981), enfd. 691 F.2d 1117(3d Cir. 1982).As shown above, General Superintendent Ronald Dunbar,acting on behalf of Wheeling and DiMucci, and with Semi's
assent, assigned and directed the work of Semi's excavation
employees, and controlled their movement between the
Braymore and Cedar Creek construction sites, regularly, on
a daily basis, without consulting with Semi. Dunbar exer-
cised this authority during the period covered by the oral
agreement, beginning in February, and continued to do so
after DiMucci and Semi executed the written agreement onApril 30. In addition, DiMucci and Wheeling's treatment of
former Wheeling employee Wilt, did not change after Wilt
became a Semi employee. For example, in August, Dunbar
required Wilt to submit a doctor's release to him before re-
turning to work from 1 week's sick leave. Also, at the end
of the same month, Dunbar granted a wage increase to Wilt,
which Semi reflected on its payroll. In sum, I find that
DiMucci and Wheeling enjoyed sufficient control over
Semi's excavation employees to qualify as joint employers
under the doctrine expressed in Boire. I find, therefore, thatsince mid-February, DiMucci, Wheeling, and Semi have been
joint employers of employees of Semi.Under the settlement agreement in Cases 13±CA±28930and 13±CA±29294, DiMucci and Wheeling agreed to rein-
state discriminatees Stone, Deery, Sumrall, and Cederstrom,
if DiMucci, Wheeling, or both of them, returned to the busi-
ness of excavation or sewer contracting. As joint employers
of Semi's employees, DiMucci and Wheeling have violated
the settlement agreement, at least since April 30, by not rein-
stating the four discriminatees. Thus, the admitted violations
of Section 8(a)(3) and (1) of the Act in these two cases re-
main unremedied.In determining whether the Respondents violated Section8(a)(3) and (1) of the Act by failing to recall discriminatees
Tom Sumrall, Larry Cederstrom, Fred Beery, and Russell
Stone to work at DiMucci's construction sites, I have viewed
the facts in light of the Board's test as articulated in WrightLine, 251 NLRB 1083 (1980), enfd. on other grounds 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982),and approved by the Court in NLRB v. Transportation Man-agement Corp., 462 U.S. 393 (1983). Under that test, wherethe General Counsel makes a prima facie showing that an
employee's union activity or prounion sentiment was a moti-
vating factor in an employer's decision to discharge, layoff,
or otherwise deprive an employee of employment, the em-
ployer's adverse action is unlawful unless the employer
shows that it would have treated the employee similarly even
in the absence of union activity or prounion sentiment. NLRBv. Transportation Management Corp., 462 U.S. at 401±403.If the record shows that explanation offered by the employer
is pretextualÐthat the reason either did not exist or was not
in fact relied onÐthe employer has not met its burden and
the inquiry is logically at an end. Transportation Manage-ment, 462 U.S. at 401, 402, fn. 6; Wright Line, 251 NLRBat 1084.Applying the Wright Line formula, I am satisfied thatDiMucci and Wheeling had a motive for not wanting to re-
employ the four discriminatees. Clearly, DiMucci and
Wheeling have shown strong willingness to engage in unfair
labor practices to get rid of union supporters among their
employees. Thus, the record shows that in August, Novem-
ber, and December 1989, DiMucci and Wheeling engaged in
an antiunion campaign which included unlawful threats of re-
prisal against prounion employees. In August 1989, these
two respondents discharged union supporters Beery and
Stone in violation of Section 8(a)(3) and (1) of the Act.
Later, in February, they refused to recall union supporters
Sumrall and Cederstrom from layoff, and again violated Sec-
tion 8(a)(3) and (1) of the Act. In light of DiMucci's and
Wheeling's unlawful efforts to rid themselves of the four
discriminatees, I find it likely that the prospect of having to
reinstate them was obnoxious to DiMucci and Wheeling.Their assertion that they were no longer in the excavationand sewer construction business provided DiMucci and
Wheeling with a settlement agreement excusing them from
the unacceptable burden of having the four union supporters
in their employ. However, by the time DiMucci and Wheel-
ing had executed that agreement, Semi was performing exca-
vating and sewer construction on DiMucci's Braymore and
Cedar Creek sites, but had not recruited any of the four
discriminatees to work there. Nor had DiMucci or Wheeling
made any effort to advise the four discriminatees of job pos-
sibilities at Braymore and Cedar Creek. Given DiMucci's
and Wheeling's hostility toward the four union supporters,
these circumstances, and the joint employer relationship be-
tween DiMucci, Wheeling, and Semi, I find that the General
Counsel has made a prima facie showing that the three Re-
spondents were allies in an effort to deny reinstatement to
the four discriminatees.Having rejected the contention that Wheeling and DiMucciwere not joint employers of Semi's excavation and sewer
construction employees, at the Braymore and Cedar Creek
sites, I find that the General Counsel's showing stands
unrebutted. Accordingly, I further find that on and after April
30, the Respondents violated Section 8(a)(3) and (1) of the
Act, as alleged in Case 13±CA±29659, by refusing to recall
employees Beery, Stone, Sumrall, and Cederstrom. 419DIMUCCI CONSTRUCTION CO.8If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, beadopted by the Board and all objections to them shall be deemedwaived for all purposes.9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONSOF
LAW1. By promising a wage increase and a wage incentiveprogram to discourage support for the Union among their
employees; threatening or impliedly threatening employees
with discharge, layoff, or other reprisals because they engage
in union or other protected activity; creating the impression
among employees that their union activity, or the union ac-
tivity of other employees, is under surveillance; creating the
impression that any attempt to unionize would be futile;
granting wage increases to employees to discourage union
activity; interrogating employees regarding their union activ-
ity or sympathy; and asking employees whether they had
signed union cards, joint employers DiMucci Construction
Co. and Wheeling Construction Co. engaged in unfair labor
practices affecting commerce within the meaning of Section
8(a)(1) and Section 2(6) and (7) of the Act.2. By discharging employees Fred Beery and RussellStone, respectively, on August 4 and 21, 1989, and by failing
to recall employees Tom Sumrall and Larry Cederstrom from
layoff since February 28, because they supported the Union,
joint employers DiMucci Construction Co. and Wheeling
Construction Co. violated Section 8(a)(3) and (1) of the Act.3. By failing to recall employees Fred Beery, RussellStone, Tom Sumrall, and Larry Cederstrom since on or about
April 30, because they supported the Union, joint euployers
DiMucci Construction Co., Wheeling Construction Co., and
Semi Builders, Inc. violated Section 8(a)(3) and (1) of the
Act.REMEDYHaving found that the Respondents have engaged in cer-tain unfair labor practices, I find that they must be ordered
to cease and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.The Respondents DiMucci and Wheeling havingdiscriminatorily discharged employees Fred Beery and Rus-
sell Stone, and having discriminatorily failed to recall Tom
Sumrall and Larry Cederstrom from layoff, DiMucci and
Wheeling must offer them reinstatement and make them
whole for any loss of earnings and other benefits, computed
on a quarterly basis from date of discharge or entitlement to
recall to date of proper offer of reinstatement, less any net
interim earnings, as prescribed in F.W. Woolworth Co
., 90NLRB 289 (1950), plus interest as computed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).The Respondents, DiMucci, Wheeling, and Semi, havingdiscriminatorily failed to recall employees Sumrall,
Cederstrom, Beery, and Stone from layoff since April 30,
must offer them reinstatement and make them whole in the
manner set forth in the preceding paragraph.I shall also recommend that the Respondents, DiMucci andWheeling, be required to remove from their files any ref-
erences to the discharges which I have found violative of the
Act, as set forth above, and notify the employees who were
discharged, in writing, that they have done so and that they
will not use the discharges against them in any way.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended8ORDERA. Respondents DiMucci Construction Co. and WheelingConstruction Co., Palatine, Illinois, their respective officers,
agents, successors, and assigns, shall1. Cease and desist from
(a) Discharging, failing to recall from layoff, or otherwisediscriminating against any employee for actively assisting, or
supporting, or in order to discourage employees from engag-
ing in such activities in support of, the Union, International
Union of Operating Engineers, Local 150, AFL±CIO, or any
other labor organization.(b) Promising benefits of a wage increase or of a wage in-centive program, or granting a wage increase or any other
benefits to discourage employees from supporting the Union
or any other labor organization.(c) Threatening, or impliedly threatening, employees withloss of jobs, discharge, layoff, or other reprisals because they
support the Union, or any other labor organization, or engag-
ing in other concerted activity protected by the Act.(d) Creating the impression among their employees thatthe employees' union activities are under surveillance.(e) Creating the impression among their employees thatany attempt to unionize would be futile.(f) Interrogating employees as to their union activity orsentiment, or as to other concerted activity protected by the
Act.(g) Asking employees if they have signed an authorizationcard for the Union or for any other labor organization.(h) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Fred Beery, Russell Stone, Tom Sumrall, andLarry Cederstrom immediate and full reinstatement to their
former jobs or, if those jobs no longer exist, to substantially
equivalent positions, without prejudice to their seniority or
any other rights or privileges previously enjoyed, and make
them whole for any loss of earnings and other benefits suf-
fered as a result of the discrimination against them, in the
manner set forth in the remedy section of the decision.(b) Remove from their files any reference to the unlawfuldischarge of Fred Beery and Russell Stone and notify them
in writing that this has been done and that the discharge will
not be used against them in any way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at their construction sites in the Chicago, Illinoismetropolitan area copies of the attached notice marked ``Ap-
pendix A.''9Copies of the notice, on forms provided by theRegional Director for Region 13, after being signed by the 420DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Respondents' authorized representative, shall be posted bythe Respondents immediately upon receipt and maintained
for 60 consecutive days in conspicuous places including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondents to ensure
that the notices are not altered, defaced, or covered by any
other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondents have
taken to comply.B. Respondents DiMucci Construction Co., Palatine, Illi-nois, Wheeling Construction Co., Palatine, Illinois, and Semi
Builders, Inc., of Chicago, Illinois, their respective officers,
agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to recall employees from layoff or otherwisediscriminating in any manner against any of their employees
in regard to their hire and tenure of employnent or any term
or condition of employment because they have actively as-
sisted or supported International Union of Operating Engi-
neers, Local 150, AFL±CIO or any other labor organization,
or in order to discourage employees from engaging in such
activities.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Tom Sumrall, Larry Cederstrom, Fred Beery, andRussell Stone immediate and full reinstatement to their
former jobs or, if those jobs no longer exist, to substantially
equivalent positions, without prejudice to their seniority or
any other rights or privileges previously enjoyed, and make
them whole for any loss of earnings and other benefits suf-
fered as a result of the discrimination against them in the
manner set forth in the remedy section of the decision.(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(c) Post at their construction sites in the Chicago, Illinoismetropolitan area copies of the attached notice marked ``Ap-
pendix B.''10Copies of the notice, on forms provided by theRegional Director for Region 13, after being signed by the
Respondents' authorized representative, shall be posted by
the Respondents immediately upon receipt and maintained
for 60 consecutive days in conspicuous places including all
places where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondents to ensure
that the notices are not altered, defaced, or covered by any
other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondents have
taken to comply.APPENDIX ANOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
discharge or refuse to recall you from layoffor otherwise discriminate against any of you for supporting
the Union, International Union of Operating Engineers, Local
150, AFL±CIO or any other union, or to discourage you
from doing so.WEWILLNOT
promise benefits of a wage increase or ofa wage incentive program, or grant a wage increase or any
other benefits to discourage you from supporting the Union
or any other labor organization.WEWILLNOT
threaten, or impliedly threaten, you withloss of jobs, discharge, layoff, or other reprisals because you
support the Union, or any other labor organization, or engage
in other concerted activity protected by Section 7 of the Act.WEWILLNOT
create the impression among you that weare keeping your union activities or the union activities of
other employees under surveillance.WEWILLNOT
create the impression among you that anyattempt by you to unionize would be futile.WEWILLNOT
coercively question you about your unionactivity or sentiment, or as to other concerted activity pro-
tected by Section 7 of the Act.WEWILLNOT
coercively ask you if you have signed anauthorization card for the Union or for any other labor orga-
nization.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer Fred Beery, Russell Stone, Tom Sumrall,and Larry Cederstrom immediate and full reinstatement to
their former jobs or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their seniority
or any other rights or privileges previously enjoyed, and WEWILLmake them whole for any loss of earnings and otherbenefits suffered as a result of the discrimination against
them.WEWILL
remove from their files any reference to the un-lawful discharge of Fred Beery and Russell Stone and notify
them in writing that this has been done and that the dis-
charge will not be used against them in any may.DIMUCCICONSTRUCTIONCO. ANDWHEELINGCONSTRUCTIONCO. 421DIMUCCI CONSTRUCTION CO.APPENDIX BNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GorernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
discharge, refuse to recall you from layoff,or otherwise discriminate against any of you for supporting
International Union of Operating Engineers, Local 150,
AFL±CIO, or any other union.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer Tom Sumrall, Larry Cederstrom, FredBeery, and Russell Stone immediate and full reinstatement to
their former jobs or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their seniority
or any other rights or privileges previously enjoyed, and WEWILLmake them whole for any loss of earnings and otherbenefits suffered as a result of the discrimination against
them.DIMUCCICONSTRUCTIONCO.; WHEELINGCONSTRUCTIONCO.; SEMIBUILDERS, INC.